DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 24 November 2020 has been entered; claims 1, 3-5, and 7-14 remain pending, of which claims 9-13 were previously withdrawn.

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 14 is restricted from the examined claims for the same reasons claim 9 and dependent claims were restricted.  Shintani discloses the technical feature required by claims 1 and 14, the double loop with convex portion and long side length of 50-260 microns, as discussed below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Pages 7-8 of the Remarks, filed 24 November 2020, with respect to the rejection of claims 1-8 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 8-11 of the Remarks, filed 24 November 2020, with respect to the 103 rejections of claims 2 and 6 (now incorporated into claim 1) have been fully 
Applicant discusses the importance of the instant channel material with respect to salt removal and reverse osmosis; the Examiner submits that the channel material is not limited to such applications which are merely an intended use of the recited channel material, and in any case, Shintani specifically teaches that the channel material is used in and compatible with reverse osmosis modules, as discussed below in more detail.  Additionally, Shintani actually does suggest the recited distance between adjacent convex portions, as estimated from the courses/inch calculation below, wherein the disclosed courses/inch also meets the limitations of claim 4.  Shintani provides significant motivation to modify the permeate channel as consistent with Okamoto, as Shintani discloses that the channel material should withstand reverse osmosis conditions and avoid cave-ins and collapse of the channels (see rejection below for citations). 
Regarding Applicant’s arguments on Page 11 of the Remarks regarding the Comparative Example RO separation results, the Examiner reiterates that the channel material is not limited in any way to reverse osmosis, nor is there any evidence that the channel materials of the Comp. Examples are analogous to the channel material of Shintani/Okamoto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as obvious over Shintani et al. (U.S. Patent # 6454942) in view of Okamoto et al. (WO # 2014/003170, U.S. Patent Publication 2105/0144550 used as translation and relied upon), hereinafter referred to as “Shintani” and “Okamoto” in the rejections below.


    PNG
    media_image1.png
    443
    477
    media_image1.png
    Greyscale
Shintani teaches that the channel material supports a semipermeable membrane, and that both layers are spiral wound to obtain a liquid separation module (Fig. 5), which includes a reverse osmosis membrane module (Column 2, lines 45-52; Column 3, lines 15-24; Fig. 8). In Example 4 in Column 11, lines 25-45, Shintani teaches a channel material which is a double tricot knitted fabric having 38 wales/in and 45 courses/in, discrete values within the ranges recited in claim 4. 
Since Shintani teaches claim 4, it is submitted that the long side length of the loop must be taught or strongly suggested, although it is not specifically measured. Considering the disclosure of 38 wales/in (or 2.54 cm) of Shintani; the vertical direction is defined by the wales, each wale spans about 668 micron (25,400 micron/38), while the courses which define the horizontal rows each span about 564 microns (25,400/45).  Taking into account the dimensions of the yarn and the interlocking nature of the yarns as shown in Figs. 1 and 2, it is submitted that 
Shintani and the claims differ in that Shintani does not teach the exact same proportions for the “long-side” opening as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the size of the openings taught by Shintani overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Shintani, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to the limitations “tricot fabric comprises double loops, wherein said double loop has a convex portion”, the Examiner submits that Shintani teaches that the convex portion B is defined by a loop (Fig. 2) and is bisected by another portion of yarn B, and that the tricot fabric appears to be knitted from yarns B and F in the same or similar manner (see Column 4, line 59 through Column 5, line 15) as discussed in the Specification Paragraph [0065]; Example 1.  The Examiner submits that the long side length opening of loop B of Shintani renders obvious the dimensions as discussed above.  Since the method of obtaining the tricot fabric, the materials used, and the dimensions of the long side length opening of the loop, and the convex 
Shintani teaches permeate channels (Fig. 9, see also Fig. 1; Column 5, lines 9-13), but does not specifically teach the recited dimensions. 
Okamoto teaches spacings b between permeate side channels having dimensions ranging from 0.25-0.6 mm or 250 to 600 microns (Paragraph [0073]), overlapping “80 to 330” and “290-330” microns. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the channel material of Shintani with the permeate passage dimensions disclosed by Okamoto because Okamoto teaches that these dimensions balance pressure drop and membrane sinking (Paragraph [0073]); one of ordinary skill would have considered the art of reverse osmosis to determine appropriate dimensions for the space between the recite channel materials of Shintani which are also used for reverse osmosis, in order to gain similar advantages.  Shintani also strongly suggests that the tricot fabric should be rigidified to avoid crushing and sinking of the fabric (Column 5, lines 23-27) and avoiding cave-in of channels is desirable (Column 6, lines 38-39), such that the fabric is capable of resisting reverse osmosis pressure conditions (Column 3, lines 38-41). 
Shintani in view of Okamoto and the claims differ in that Okamoto does not teach the exact same proportions for the distance between convex portions as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in permeate passage width taught by Okamoto overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Okamoto, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Additionally, the Examiner notes that the horizontal dimensions between loops can be estimated from Figure 1 of Shintani, as the courses are defined at 45 courses/inch for loops B. Using the same type of calculation to estimate the widest portion of the loop to be 25,400 mircon/45 courses = 564 microns.  From Fig. 1, it is possible to compare this width for loop B with the adjacent channel X, which appears to be around half the width of the widest part of loop B, at least in some portions of the channel.  564/2 = 282 microns, which is consistent with the recited range for the distance between one convex portion and an adjacent convex portion in claims 1 and 3, and with the disclosure of Okamoto.
With respect to claim 7, Shintani in view of Okamoto discloses that the synthetic fiber is a bicomponent filament yarn having a sheath component of lower melting point than that of the core component (see Shintani: Column 2, lines 59-65). 
With respect to claim 8, Shintani in view of Okamoto discloses that the synthetic filament yarns for forming the ground stitch portion and the convex portion have a fineness in the range of 45-55 denier (see Shintani: Column 3, lines 5-9), equivalent to 50-55 denier, a discrete range within “30 to 90 dtex”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        18 February 2021